IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-50102
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ODELL WILLIAMS, JR.,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. W-01-CR-108-1
                       --------------------
                          August 20, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Odell Williams, Jr., appeals his sentence following his

guilty-plea conviction for distribution of cocaine base.   He

contends that the district court erred in sentencing him as a

career offender under U.S.S.G. § 4B1.1 because his two prior

state drug convictions were part of a common scheme or plan and

thus were related.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-50102
                                  -2-

     To be deemed a career offender, a defendant must have “at

least two prior felony convictions of either a crime of violence

or a controlled substance offense.”    U.S.S.G. § 4B1.1.   “Prior

sentences imposed in related cases are to be treated as one

sentence . . . .”    U.S.S.G. § 4A1.2(a)(2).   “[P]rior sentences

are considered related if they resulted from offenses that

. . . were part of a single common scheme or plan . . . .”

U.S.S.G. § 4A1.2, comment. (n.3).

     Williams has not alleged that he jointly planned his two

prior drug offenses or that the commission of one offense

entailed the commission of the other, as is required for a common

scheme or plan.     See United States v. Robinson, 187 F.3d 516, 520

(5th Cir. 1999).    Rather, Williams simply asserts that his two

offenses were factually, temporally, and geographically alike,

which is insufficient to establish a common scheme or plan.     See

United States v. Garcia, 962 F.2d 479, 482 (5th Cir. 1992),

abrogated on a different ground by Buford v. United States, 532

U.S. 59, 63, 66 (2001).    The district court thus did not err in

determining that Williams’ two prior convictions were not part of

a common scheme or plan and were not related for purposes of the

career-offender guideline.    The judgment of the district court is

AFFIRMED.